Citation Nr: 1019349	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to 
January 1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously denied these issues in an April 
2009 decision.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in November 2009, the Court remanded the case 
to the Board for compliance with the instructions in a 
November 2009 Joint Motion for Remand (JMR).  


FINDINGS OF FACT

1.  Low back disability was not manifested during active 
service or for many years thereafter, nor is any current low 
back disability otherwise related to such service.

2.  Right wrist disability was not manifested during active 
service or for many years thereafter, nor is any current 
right wrist disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Right wrist disability was not incurred in or aggravated 
by active service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2005 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2005, which was prior to the 
December 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the March 2006 letter was  provided 
after the initial decision.  However, the deficiency in the 
timing of this letter was remedied by readjudication of the 
issues on appeal in a May 2006  supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  In an April 2006 statement, the 
Veteran indicated that he had no further information or 
evidence to submit.     

The Veteran was afforded a VA examination in December 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disability

The Veteran is claiming entitlement to service connection for 
low back disability.  Service treatment records showed that 
in November 1980, the Veteran complained of low back pain due 
to basketball.  After physical examination, the assessment 
was muscle strain.  A January 1981 service examination prior 
to discharge showed that the Veteran's spine and other 
musculoskeletal were clinically evaluated as normal.

The first post service medical evidence of record is a May 
1994 medical history report by the Texas Department of 
Criminal Justice.  The Veteran reported a back injury that 
occurred in 1991, ten years after his discharge from service.  
However, a physical examination dated in July 1994 listed 
full range of motion, good squats, bends, and stoops with 
negative straight leg raises.  Nevertheless, a June 1996 
record showed that the Veteran presented with low back pain 
for two weeks.  He indicated that he had a prior injury while 
in service in 1981.  Again, the Veteran exhibited full range 
of motion, but there was tenderness to palpation.  A follow 
up August 1996 treatment record showed that the Veteran again 
complained of back pain.  

The Veteran filed his initial claim for low back disability 
in April 1996.  VA outpatient treatment records dated in July 
1997 reflect complaints of low back pain.  Follow up 
treatment records showed that the Veteran complained of 
chronic low back pain that had continued since service.  
While treatment records, x-rays and MRI evidence showed 
findings of spondylolysis with grade I spondylolisthesis, 
degenerative joint disease and degenerative disc disease, 
these records do not provide an etiological opinion.  

Private medical records from Dr. E.M. dated in June 1998 
reflect that the Veteran was assessed with lumbar spasm and 
possible degenerative joint disease/degenerative disk 
disease.  However, again, the doctor did not offer an opinion 
as to whether the Veteran's low back disability was related 
to the incident in service.  

The Veteran was afforded a VA examination in December 2005.  
The claims file and medical records were reviewed.  The 
examiner also took an extensive history from the Veteran.  In 
sum, he reported low back stiffness and weakness with the 
onset in 1980 when he was playing basketball and fell.  The 
examiner thoroughly summarized the medical evidence.  She 
also noted that the Veteran mentioned being involved in a 
motor vehicle accident in 1998 when an 18-wheeler hit his 
car, but he was not hospitalized.  

Following physical examination, the examiner diagnosed 
degenerative disk disease of the lumbar spine.  The examiner 
opined that degenerative disk disease of the lumbar spine was 
not at least as likely as not related to the Veteran's injury 
during military service.  The examiner reasoned that the 
Veteran's separation examination did not document any low 
back condition and documentation on a physical examination by 
the Department of Corrections in July 1994 listed full range 
of motion, good squats, bends, and stoops with negative 
straight leg raises.  In addition, there was a lack of 
evidence for a chronic problem from discharge to military 
service until the Veteran filed a claim in 1996.  The 
examiner further reasoned that the lack of a severe trauma 
during military service is evidence that the current severe 
back condition is not related to military service.

Given that the claims file was reviewed by the examiner, a 
thorough history was taken from the Veteran, a complete 
physical examination was accomplished, and the examination 
report sets forth detailed examination findings as well as a 
complete rational for all opinions expressed in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examination to 
be sufficient for appellate review and of high probative 
value.  

In statements of record as well as in his prior testimony at 
an August 1997 RO hearing, the Veteran claimed that he had 
experienced back pain since the incident in service.  
Significantly, the Veteran also testified that he did injure 
his back while on the job and had to take a month of leave 
time.  He also stated that he was treated by a private 
physician for his back about ten years ago, but he was unable 
to locate the doctor.  
 
After reviewing the totality of the evidence of record, the 
Board finds that service connection for low back disability 
is not warranted.  While service treatment records documented 
one incident of muscle strain, the January 1981 service 
examination prior to discharge showed that the spine was 
clinically evaluated as normal.  Further, after reviewing the 
claims file and examining the Veteran, the highly probative 
December 2005 VA examination report stated that the Veteran's 
low back disability was not related to service and provided a 
detailed rational for such opinion.  Moreover, there is no 
evidence of arthritis within one year of service so the 
service incurrence of arthritis of the low back may not be 
presumed.  Further, the Board further finds it significant 
that the first post service evidence of a low back disability 
was in 1996, approximately 15 years after service, so there 
is no supporting medical evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence 
of treatment may also be viewed as evidence weighing against 
the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating 
that his current low back disability was due to the incident 
documented in service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When applying the case law discussed above, here, the Veteran 
is competent to say that he experienced symptoms while in 
service and his assertions concerning injuring his low back 
in service are supported by the service treatment records.   
Further, he is also competent to report a continuity of 
symptoms since service.  However, any current assertions in 
this regard by the Veteran are inconsistent with the other 
evidence of record which showed no pertinent complaints over 
many years.  For instance, the May 1994 medical report for 
the Department of Criminal Justice showed that the only back 
injury the Veteran mentioned was in 1991, 10 years after his 
discharge from service, and a follow up examination was 
normal.  If the Veteran had been experiencing back pain since 
service, it would be reasonable to assume that he would have 
mentioned it at that time.  Moreover, the June 1996 treatment 
record also noted that the Veteran reported that his low back 
pain had only been ongoing for two weeks, which is completely 
inconsistent with any statements that he had experienced 
problems since service.  Further, in his initial claim, the 
Veteran asserted that he "ruptured" his back while on night 
maneuvers, which is inconsistent with the service treatment 
records and subsequent statements that he experienced low 
back pain while playing basketball.  He also reported to the 
December 2005 VA examiner that he fell while playing 
basketball; however, the original treatment record showed no 
documentation of a fall.  In sum, these inconsistencies 
diminish the Veteran's credibility and clearly show that the 
Veteran is not a reliable historian and, in turn, cannot be 
considered credible.  

Further, it is reasonable to expect that the Veteran would 
have reported ongoing back problems since service if he was 
in fact experiencing them.  His failure in this regard 
further diminishes his credibility regarding a continuity of 
symptoms since service.  Accordingly, the Board finds that 
the Veteran is not credible to the extent that he reports a 
continuity of symptoms since service.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony.)."  In sum, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the remaining evidence of record, including 
the highly probative December 2005 VA examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for low back disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Right Wrist Disability

The Veteran is also seeking service connection for a right 
wrist disability.  Service treatment records dated in 
December 1980 reflect that the Veteran fell on his right 
wrist while playing basketball.  The assessment was rule out 
right wrist fracture.  A follow up treatment record showed 
that the Veteran reported for removal of cast for sprain of 
the right wrist.  The assessment was removed cast and 
resolved sprain.  Importantly, the January 1981 service 
examination prior to discharge showed that the Veteran's 
upper extremities were clinically evaluated as normal.

The first post service medical evidence of record is a May 
1994 medical history report by the Texas Department of 
Criminal Justice.  The Veteran reported that he broke his 
wrist in the military in 1980.  

The Veteran filed his initial claim for right wrist 
disability in April 1996.  Private medical records from Dr. 
E.M. dated in June 1998 reflect that the Veteran was assessed 
with right wrist pain, crepitus and possible loose bodies.  
However, again, the doctor did not offer an opinion as to 
whether the Veteran's right wrist disability was related to 
the incident in service.  

He was afforded a VA examination in September 1998 primarily 
to assess residual of a fracture to his right index finger.  
However, the Veteran also reported injuring his right wrist 
while playing basketball in service.  The assessment was 
associated status post sprain of right wrist in the same 
incident.  A contemporaneous x-ray showed separated bony 
density on the medial corner of the distal radius, old 
fracture versus separate ossification, otherwise normal wrist 
joint.  No further opinion was given.

VA outpatient treatment records dated in September 2000 
showed slight degenerative changes; however, no fracture or 
dislocation was noted.  Follow up treatment records continued 
to show complaints of right wrist pain and assessment of mild 
degenerative joint disease.  The records also showed that the 
Veteran had carpal tunnel syndrome.  Significantly, in July 
2005, the Veteran reported a gradual onset of symptoms since 
the initial injury in the military while playing basketball.  
He indicated that it was a recurrent issue, but did not seek 
medical treatment until eight year ago.  Nevertheless, no 
etiological opinion was given in these records.  

The Veteran underwent a VA examination in September 2005 
again primarily to assess the severity of his service-
connected right index finger.  Following physical 
examination, the examiner diagnosed mild degenerative joint 
disease of the right wrist, minimal disability.  However, 
again, the examiner did not offer an opinion as to whether 
the Veteran's right wrist disability was related to service.  

The Veteran was afforded a VA examination in December 2005.  
The claims file and medical records were reviewed.  The 
examiner also took an extensive history from the Veteran.  He 
reported that he initially injured his right wrist during 
military service when he was playing basketball and fell 
down.  He stated that he has had continuous problems with the 
right wrist since that time.  He indicated that he wore a 
cast for eight weeks.  

Following physical examination, the examiner continued the 
diagnosis of degenerative joint disease of the right wrist.  
The examiner opined that the right wrist degenerative joint 
disease was not at least as likely as not related to the 
Veteran's injury during military service.  The examiner 
reasoned that the service treatment records on separation 
examination were negative for any conditions.  In addition, 
there was an absence of a pattern of continuous chronic 
problems with the right wrist from discharge in military 
service in 1981 until the Veteran initially filed his claim 
for the condition in 1996.  There was documentation on a 
physical examination in May 1994 of a "broken wrist" in 
military, but there was no physical examination or complaint 
of condition related to the right wrist.  

Given that the claims file was reviewed by the examiner, a 
thorough history was taken from the Veteran, a complete 
physical examination was accomplished, and the examination 
report sets forth detailed examination findings as well as a 
complete rational for all opinions expressed in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examination to 
be sufficient for appellate review and of high probative 
value.  

In statements of record as well as in his prior testimony at 
the August 1997 RO hearing, the Veteran claimed that he had 
experienced right wrist pain since the incident in service.  
He also testified that at the time of discharge, he was not 
asked whether he had any complaints.  

Based on review of the evidence of record, the Board finds 
that service connection for right wrist disability is not 
warranted.  While service treatment records documented an 
injury to the right wrist in which the Veteran had to wear a 
cast, the January 1981 service examination prior to discharge 
showed that the upper extremities were clinically evaluated 
as normal.  Further, after reviewing the claims file and 
examining the Veteran, the highly probative December 2005 VA 
examination report found that the Veteran's right wrist 
disability was not related to service and provided a detailed 
rational for such opinion.  Further, there is no evidence of 
arthritis within one year of service so the service 
incurrence of arthritis of the right wrist may not be 
presumed.  Moreover, the Board further finds it significant 
that the first post service evidence of a right wrist 
disability was in 1996, approximately 15 years after service, 
so there is no supporting medical evidence of a continuity of 
pertinent symptomatology.  Again, a lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).  The Board recognizes that the 
September 1998 VA examination appeared to link a residual 
right wrist sprain to the incident in service where the 
Veteran fractured his right index finger.  However, this 
examination was primarily to assess the Veteran's service-
connected right index finger and it appears that any opinion 
with respect to the right wrist was based on the Veteran's 
own history.  However, as discussed in more detail below, the 
Veteran is found to not be a reliable historian and, thus, 
any opinion based on his statements lacks probative value.  

Again, the Board acknowledges the Veteran's statements 
indicating that his current right wrist disability was due to 
the incident documented in service.  When applying the case 
law discussed above, here, the Veteran is competent to say 
that he experienced symptoms while in service and his 
assertions concerning injuring his right wrist in service are 
supported by the service treatment records.   Further, he is 
also competent to report a continuity of symptoms since 
service.  However, any current assertions in this regard by 
the Veteran are inconsistent with the other evidence of 
record which showed no pertinent complaints over many years.  
For instance, the May 1994 medical report for the Department 
of Criminal Justice showed that the Veteran reported that he 
broke his wrist in 1980.  However, service treatment records 
clearly documented that the final assessment was resolved 
sprain.  Further, if the Veteran had been experiencing right 
wrist pain since service, it would be reasonable to assume 
that he would have mentioned it at that time.  Moreover, in 
his initial claim, the Veteran asserted that he "broke his 
wrist" while on night maneuvers, which is inconsistent with 
the service treatment records and subsequent statements that 
he injured his wrist while playing basketball.  
Significantly, at the December 2005 VA examination, he 
unequivocally stated that he wore a cast for eight weeks 
while in service; however, as pointed out by the examiner, 
service treatment records clearly documented that the cast 
was removed after approximately three weeks.  In his earlier 
hearing testimony, he also testified that at discharge he was 
not asked about any physical complaints; however, the 
discharge examination report shows that the Veteran signed a 
statement verifying that he was informed to report any defect 
or condition and notified of entitlement to certain VA 
benefits.  In sum, these inconsistencies diminish the 
Veteran's credibility and clearly show that the Veteran is 
not a reliable historian and, in turn, cannot be considered 
credible.  

Further, it is reasonable to expect that the Veteran would 
have reported ongoing right wrist problems since service if 
he was in fact experiencing them.  His failure in this regard 
further diminishes his credibility regarding a continuity of 
symptoms since service.  Accordingly, the Board finds that 
the Veteran is not credible to the extent that he reports a 
continuity of symptoms since service.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony.)."  In sum, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the remaining evidence of record, including 
the highly probative December 2005 VA examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right wrist disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability and right wrist 
disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


